DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant’s arguments, see remarks page 8, filed 01/29/2021, with respect to rejection of claims obvious type double patenting have been fully considered and are persuasive because applicable prior art is not available to teach the amended portion of claim 21. Therefore the rejection has been withdrawn.

Applicant’s arguments, see remarks page 8-9, filed 01/29/2021, with respect to rejection of claim 21 under 35 USC 102(a) have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.
It is to note that the rejection has been withdrawn for the amended portion of claim. But argument for the existing limitation is not persuasive. 
Page 15 Lines 20-35 discloses displaying different images of contents (element 510, 520, 530 and 540) on virtual objects of a virtual scene which is the first mode.   See Fig. 5B, which displays a first mode. On the display an avatar is shown to provide edit input on the displayed contents.  So the user input is given after displaying initial objects are shown.  Page 16 Lines 1-5 discloses user interaction with the avatar virtual 3D space is will be shown from a different perspective and different additional elements are being shown (which is first mode.) Additionally Page 17 lines 15-23 discloses, a user interaction is made to change the image which will be shown in second mode.
However the prior art Stefanic doesn’t teach the amended portion of claim 21.



Allowable Subject Matter
Claims 21-41 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 21, 28 and 35 are allowed because Stefanic teaches, 
displaying, on a display of the computing system, a three-dimensional (3D)

prior to user interaction with a virtual object in the 3D environment, rendering the virtual object in a first display mode in which the virtual object presents a first set of third-party content, wherein the first display mode has a first computational demand for rendering the virtual object in the first display mode; (Refer to Fig. 5B  and Page 15 Lines 20-35 discloses displaying different images of contents (element 510, 520, 530 and 540) on virtual objects of a virtual scene which is the first mode.   See Fig. 5B, which displays a first mode. On the display an avatar is shown to provide edit input on the displayed contents.  So the user input is given after displaying initial objects are shown.  Page 16 Lines 1-5 discloses user interaction with the avatar virtual 3D space is will be shown from a different perspective and different additional elements are being shown (which is first mode.) Additionally Page 17 lines 15-23 discloses, a user interaction is made to change the image which will be shown in second mode.)  
in response to detecting user interaction with the virtual object in the 3D environment while the virtual object is rendered in the first display mode, re-rendering the virtual object in the 3D environment in a second display mode in which the first set of third-party content is replaced with a second set of third-party content on the virtual object, (Page 17 lines 15-23 discloses in response user editing function in 3d virtual spaces, a first set of images are transformed into another set of images like text file, image file, 3d style sheet which are displayed on the virtual objects of the virtual environment. Page 17 lines 15-23 “Further, the user may use the editing function to import paths or URLs pointing to content elsewhere on the internet or on their own computer I LAN .. example lead to a text file, image file, video file, an audio file or 
wherein the second display mode has a second computational demand for rendering the virtual object that is higher than the first computational demand for rendering the virtual object in the first display mode. (The type of first set of 3rd party content in the first mode is images. So the first mode has a computational demand for displaying text.  Page 15 Lines 20-30 discloses displaying different images of contents (element 510, 520, 530 and 540) on virtual objects of a virtual scene.)  wherein the type of the second set of third-party content that the virtual object displays in the second mode is videos or 3D models. Page 17 lines 15-23 discloses, response user editing function in 3d virtual spaces, the type of second set of 3rd party contents is a video.  So the second mode has higher computational demand (where video is displayed) than the first mode (where text is displayed.)
However no applicable prior art is found to teach the limitation, “wherein the virtual object includes an instruction for re-rendering the virtual object in the second display mode from the first display mode, wherein the computing system receives the instruction prior to user interaction with the virtual object in the 3D environment.”

Dependent claims 22-27, 29-34 and 36-41 are allowed by virtue of dependency.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616